
	
		II
		112th CONGRESS
		2d Session
		S. 3637
		IN THE SENATE OF THE UNITED STATES
		
			November 26, 2012
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			November 27, 2012
			Read the second time and placed on the
			 calendar
		
		
			December 13, 2012
			Committed to the Committee on Banking, Housing, and Urban
			 Affairs pursuant to section 312(f) of the Congressional Budget
			 Act
		
		A BILL
		To temporarily extend the transaction account guarantee
		  program, and for other purposes.
	
	
		1.Insured depository
			 institution Transaction Account Guarantee program
			(a)ExtensionNotwithstanding any other provision of law
			 that would repeal subparagraphs (B) and (C) of section (11)(a)(1) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)) on January 1, 2013, such
			 subparagraphs shall remain in effect until December 31, 2014.
			(b)Prospective
			 repealEffective on January
			 1, 2015, section 11(a)(1) of the Federal Deposit Insurance Act (12 U.S.C.
			 1821(a)(1)) is amended—
				(1)in subparagraph
			 (B)—
					(A)by striking deposit.— and all
			 that follows through clause (ii), the net amount in clause (i),
			 and inserting deposit.—The net amount; and
					(B)by striking clauses (ii) and (iii);
			 and
					(2)in subparagraph (C), by striking
			 subparagraph (B)(i) and inserting subparagraph
			 (B).
				(c)Cost
			 recoveryThe Federal Deposit
			 Insurance Corporation (in this section referred to as the
			 Corporation) shall fully offset, in each calendar year, any
			 estimated losses to the Deposit Insurance Fund established under section
			 11(a)(4) of the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(4)) that may
			 occur as a result of the amendments made under subsections (a) and (b) of this
			 section, by—
				(1)estimating the losses, if any, that are
			 expected to occur for each calendar year; and
				(2)collecting an amount equal to such
			 estimated losses by September 30 of such calendar year, which shall be in
			 addition to the assessments that would otherwise be collected by the
			 Corporation with respect to such year for insured depository institutions (as
			 defined in section 3(c)(2) of that Act (12 U.S.C. 1813(c)(2))) pursuant to
			 section 7(b) of that Act (12 U.S.C. 1817(b)).
				2.Insured credit
			 union Transaction Account Guarantee program
			(a)ExtensionNotwithstanding
			 any other provision of law that would repeal subparagraphs (A) and (B) of
			 section 207(k)(1) of the Federal Credit Union Act (12 U.S.C. 1787(k)(1)) on
			 January 1, 2013, such subparagraphs shall remain in effect until December 31,
			 2014.
			(b)Prospective
			 repealEffective on January 1, 2015, section 207(k)(1) of the
			 Federal Credit Union Act (12 U.S.C. 1787(k)(1)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 (A) In general
			 .— and all that follows through paragraph (2),
			 the net amount in clause (i), and inserting the following:
						
							(1)In
				generalSubject to the provisions of paragraph (2), the net
				amount
							;
				and
					(B)by striking
			 clauses (ii) and (iii); and
					(2)in subparagraph
			 (B), by striking subparagraph (A)(i) and inserting
			 subparagraph (A).
				(c)Cost
			 recoveryThe National Credit
			 Union Administration (in this section referred to as the
			 Administration) shall fully offset, in each calendar year, any
			 estimated losses to the National Credit Union Share Insurance Fund established
			 under section 203(a) of the Federal Credit Union Act (12 U.S.C. 1783(a)) that
			 may occur as a result of the amendments made under subsections (a) and (b) of
			 this section, by—
				(1)estimating the losses, if any, that are
			 expected to occur for each calendar year; and
				(2)collecting an amount equal to such
			 estimated losses by September 30 of such calendar year, which shall be in
			 addition to the assessments that would otherwise be collected by the
			 Administration with respect to such year for insured credit unions (as defined
			 in section 101 of that Act (12 U.S.C. 1752)) pursuant to section 202 of that
			 Act (12 U.S.C. 1782).
				
